DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 7-20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 25, 2021.
The traversal is on the ground(s) that 
It is respectfully submitted that the metal-air battery of Species I.B (claims 7-19) shares technical features with the metal-air battery of Species I.A (claims 1-6) such as the claimed cathode, anode, solid electrolyte layer, and vapor supplier.

Accordingly, it is further respectfully submitted that concurrent examination of Species I.B (claims 7-19) would not present a serious burden to the Examiner.

MPEP § 803 states, “[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.” (Emphasis added.)

This is not found persuasive because each species relies on different elements for patentability that are not required by the other. Further, a serious burden applies, since at least one of the following applies: the species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The December 16, 2020 restriction requirement is incorporated herein by reference.
.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed metal-air battery of claim 1, including a metal cathode, anode comprising a composite conductive material, a solid electrolyte layer therebetween, and a vapor supplier configured to supply vapor to the anode and the solid electrolyte layer. See also e.g. instant Figure 4.
The closest art of record is Ko et al (US 2016/0322686).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the presence of claims 7-20 directed to an invention non-elected with traverse in the reply filed on January 25, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723